IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF OKLAHOMA

 

F & D DEFENSE, LLC,
Plaintiff,
v. Case No. CIV-18-060-RAW
l. EAST TEXAS MACHINING &
MANUFACTURING, LLC, and
2. CORBY HALL,

Defendants and Third-Party Plaintiffs,

,_\

BRIAN SHIRLEY,
STEPHEN PRENTICE, and
3. QUAIL CREEK BANK,

!\’

Third-Party Defendants.

 

 

ORDER

Before the court are the motion to compel arbitration and stay these proceedings as to
Defendant’s counterclaims filed by Plaintiff [Docket No. 36], the motion to compel arbitration
by Defendants [Docket No. 40] and the Findings and Recommendation as to those motions
[Docket No. 49]. In their response to PlaintifPs motion, Defendants agreed that their
counterclaims against Plaintiff are subject to arbitration. Plaintift’s motion, therefore, is MOOT.

In its response to Defendants’ motion, Plaintiff, argued that its claims are not subject to
arbitration. At the time of the entry of the Findings and Recommendation, Defendants’ motion
was at issue. In its response to the F indings and Recommendation, however, Plaintiff concedes

that its claims are subject to arbitration. Plaintiff states that the parties have now agreed to

arbitrate the claims and that the arbitration is well underway and set for final hearing in April of
2019. Accordingly, Defendants’ motion is now MOOT as well.

As the court has found the pending motions moot, the Findings and Recommendation and
any objections thereto are also MOOT. The court declines to opine on the merits of the issues
discussed in Plaintiff’s objection to the Findings and Recommendation and Defendants’ response
thereto, as those matters are currently before an arbitrator. Plaintiff’ s claims and Defendants’
counterclaims are stayed pending the arbitration. Plaintiff and Defendants shall file a joint status
report as to those claims and the arbitration no later than May 1, 2019. The third-party claims

remain.

-,;/..
IT Is so oRDEREI) this _‘J_jday of March, 2019.

Ma. /1//..-/{;

THE HONORABLE RONALD A. WHITE
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF OKLAHOMA

